488 F.2d 537
UNITED STATES of America, Plaintiff-Appellee,v.Taylor LaJoy MOSLEY, Defendant-Appellant.
No. 73-2935 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 28, 1973.

Victor R. Blaine, Houston, Tex.  (Court-appointed), for defendant-appellant.
Anthony J. P. Farris, U. S. Atty., James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
The court appointed counsel for the defendant-appellant has filed a brief in this court on October 23, 1973, to which a certificate is appended certifying mail service on defendant, stating that counsel has diligently reviewed the record and is unable, in good faith, to urge any point of error.  This court has independently examined the record of this guilty plea proceeding, as required by Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  It appearing that this appeal is frivolous and entirely without merit, the same is


2
Dismissed. See Local Rule 20.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N.Y., 5th Cir. 1970, 431 F.2d 409, Part I